DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-225746, filed on 11/30/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 6683448, hereinafter Ohtsuka), and further in view of Friedrich et al. (US 20100211347, hereinafter Friedrich).


Regarding to claim 1, Ohtsuka discloses a current detection apparatus (abstract) comprising: 
a coil pattern configured with an arc-shaped planar coil (fig. 5 shows a coil pattern start from leg3 to the arc shaped 35 and out at leg 4) straight line portions parallel to each other (legs 3 and 4 are parallel) extending from an end portion of the arc-shaped planar coil; 
a magnetic field detection element (fig. 2[18]) arranged away from the coil pattern in a direction orthogonal to a plane of the planar coil (fig. 2 shows [18] is placed above the planar coil which is orthogonal to the planar coil) and disposed to receive a magnetic field in a first direction generated by the coil pattern (Hall 18 receives the magnetic field generate by the current flowed in the coil); and 
a shielding layer (fig. 2 shows shielding [10]) provided between the coil pattern (legs 3-4 and split 35) and the magnetic field detection element (fig. 2[18]).
However, Ohtsuka does not discloses the shield comprising a slit portion. 
Friedrich discloses a current sensor (paragraph 0006). Fig. 2s shows the magnetic field sensor 70 included a magnetic field sensor 70. Fig 3 shows a conductor 30 proximate to magnetic field sensor. Fig. 3 shows magnetic field sensor with shield 
Therefore, at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate the shield as taught by Friedrich into the shield of Ohtsuka in order to reduce eddy current in the electromagnetic shield.

Regarding to claim 6, Ohtsuka in view of Friedrich discloses the current detection apparatus according to claim 1, wherein the shielding layer shields electromagnetic noise that enters the magnetic field detection element (paragraph 21 of Ohtsuka discloses the shield 10 to protect the Hall from the influence of external electric fields and paragraph 21 of Friedrich discloses 72 being an electromagnetic shield) or a driving circuit for the magnetic field detection element. 

Regarding to claim 7, Ohtsuka in view of Friedrich discloses the current detection apparatus according to claim 1, comprising: an amplification circuit (fig. 5[228] of Friedrich) configured to amplify a voltage signal detected by the magnetic field detection element (paragraph 103 of Friedrich); and 
a driving circuit configured to drive the magnetic field detection element (paragraph 52 and fig. 1 of Friedrich discloses a driving circuit 22).

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 2, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the slit portion includes an opening portion including a hole provided in a center of the planar coil when the coil pattern is viewed in plan, and at least two or more slits extending from the opening portion” including all of the limitations of the base claim and any intervening claims. 

Claims 3-4 are objected for further limit claim 2.

3. The current detection apparatus according to claim 2, wherein the slit portion includes a coupling portion configured to couple adjoining end portions of adjoining slits among the at least two or more slits. 

4. The current detection apparatus according to claim 2, wherein the slit portion includes a coupling portion configured to couple adjoining slits among the at least two or more slits at a predetermined position. 

Regarding to claim 5, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the coil pattern includes first and second coil patterns, a central axis of a magnetic flux generated by the first coil pattern and a central axis of a magnetic flux generated by the second coil pattern are located on a same axis, and the magnetic field detection element is disposed on the same axis between the first and second coil patterns” including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SON T LE/Primary Examiner, Art Unit 2863